Case: 12-10774       Document: 00512152672         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-10774
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

QUINCY LEVINE ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:03-CR-316-5


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Quincy Levine, federal prisoner # 30502-177, was convicted of possession
of cocaine with intent to distribute and he was sentenced to 360 months of
imprisonment. He appeals the denial of a motion for reduction of sentence
pursuant to 18 U.S.C. § 3582(c)(2). Levine argues that the district court erred
in determining that his status as a career offender made him ineligible for a
reduction of sentence pursuant to the Fair Sentencing Act and Guidelines
Amendment 750.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10774    Document: 00512152672     Page: 2   Date Filed: 02/22/2013

                                 No. 12-10774

      The district court correctly determined that Levine was sentenced as a
career offender. As a career offender, Levine is not eligible for relief under
Amendment 750. See United States v. Anderson, 591 F.3d 789, 791 (5th Cir.
2009); Dillon v. United States, 130 S. Ct. 2683, 2691 (2010).
      AFFIRMED.




                                       2